Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 7/16/2019. Since the initial filing, no claims have been amended, canceled, or added. Thus, claims 1-13 are pending in the application.
Priority
2.	Applicant’s Continuation-In-Part (CIP) claim to application number 14/957620 is acknowledged. Applicant’s current claims contain subject matter that is not supported by application 14/957620 (e.g. “wherein the gravity scale is negatively correlated to an absolute value of the X-coorodinate, and the gravity scale is negatively correlated to the Y-coordinate” (claim 1, ln. 10-12; claim 9, ln. 8-10). Therefore, the effective filing date claims 1-13 is 7/16/2019.
Drawing Objections
3.	The drawings are objected to for the following informalities:
Reference character “100” (Fig. 1) should not be underlined and should instead have a lead line. Underlining is reserved for reference characters that represent a surface or a cross section. See 37 CFR 1.84(q).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211 (Fig. 2) and 212 (Fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 211 (Fig. 2) and 212 (Fig. 2).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of mathematical concepts (e.g. “calculating a center or pressure according to a plurality of pressure values…calculating a gravity scale according to the center of pressure…calculating a user external torque…calculating a support torque…calculating a gravity compensation torque…and calculating an assistive torque”). This judicial exception is not integrated into a practical application because the claimed movement assistance system is not configured to utilize any of the claimed calculations in performing some type of function. Rather, an “assistive torque” is simply calculating without the movement assistance system being configured to do anything with that assistive torque calculation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the movement assistance system (e.g. the pressure sensors, processing circuit, exoskeleton structure) are conventional features of movement assistance devices. Following the analysis of the 2019 Revised Patent Subject Matter Eligibility Guidelines:
	Step 1: Are the Claims Directed to a Process, Machine, Manufacture, or Composition of Matter? Yes. Claim 1 is directed to a machine and claim 9 is directed to a process.
	Step 2A (Prong One): Do the Claims Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? Yes. Claims 1 and 9 both recite the abstract idea of mathematical concepts. Specifically, claims 1 and 9 recite numerous steps for calculating an “assistive torque” — “calculating a center or pressure according to a plurality of pressure values…calculating a gravity scale according to the center of pressure…calculating a user external torque…calculating a support torque…calculating a gravity compensation torque…and calculating an assistive torque” (claim 1, ln. 6-23; claim 9, ln. 5-21).
	Step 2A (Prong Two): Do the Claims Recite Additional Elements That Integrate the Judicial Exception Into a Practical Application? No. While the claims do recite some structural elements (e.g. pressure sensors (claims 1 and 9), a processing circuit (claim 1), exoskeleton components (claim 8)), the structural elements are not linked to any function related to calculating the assistive torque. In other words, the claims do not do anything with the abstract idea (mathematical concept) of calculating an assistive torque.
	Step 2B: Do the Claims Recite Additional Elements that Amount to Significantly More Than the Judicial Exception? No. The additional structural elements recited in the claims (e.g. pressure sensors (claims 1 and 9), a processing circuit (claim 1), exoskeleton components (claim 8)) are well-understood, routine, and conventional structures in the art of movement assistance systems.
	Claims 2-8 and 10-13 do not provide any additional elements that integrate the abstract idea of calculating an “assistive torque” into a practical application. Additionally, claims 2-8 and 10-13 do not recite additional elements that amount to significantly more than claiming the judicial exception. Thus, the claims are not eligible subject matter under 35 USC 101. A recommendation to obviate the 35 USC 101 rejection would be to perform some type of action or function with the calculated “assistive torque,” rather than just claiming that the “assistive torque” is merely calculated.
Any remaining claims are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (Non-Patent Literature; Development of an Assistive Torque Generation System for a Lower Limb Exoskeleton)
Regarding claim 1, Song discloses movement assistance system (Fig. 6 depicts a movement assistance system “AEXO”), comprising: 
a plurality of pressure sensors for detecting a plurality of pressure values (Fig. 3 depicts a plurality of pressure sensors under the shoes of a user to detect pressure values. See Pg. 2, Section B and “Balance State Estimation); and 
a processing circuit electrically connected to the plurality of pressure sensors and configured to perform a plurality of steps  (Fig. 6, AEXO must have some type of processing circuit to perform the controlling functions of the device): 
calculating a center of pressure according to the plurality of pressure values, wherein the center of pressure comprises an X-coordinate and a Y-coordinate (Pg. 2, col. 2, Equation 7); 
calculating a gravity scale according to the center of pressure, wherein the gravity scale is negatively correlated to an absolute value of the X-coordinate, and the gravity scale is negatively correlated to the Y-coordinate (Page 3, col. 1, discloses that Fig. 5 depicts a fuzzy controller based on the estimation of COP to generate a gravity scale (G). See Fig. 5 and Table 1. This technique is the same disclosed by the applicant, whereby the gravity scale (G) would be negatively correlated to an absolute value of the X-coordinate and negatively correlated to the Y-coordinate); 
calculating a user external torque according to a motor torque, an angular velocity, an angular acceleration, and at least one joint angle (Pg. 2, col. 1, Equation 1);
calculating a support torque according to the user external torque and the angular velocity, wherein the support torque is equal to zero when a direction of the user external torque is not the same as a direction of the angular velocity (Pg. 3, col. 1, Equation 12);
 calculating a gravity compensation torque according to the at least one joint angle (Pg. 3, col. 1, Equations 13 and 14), and multiplying the gravity scale by the gravity compensation torque to obtain a correction torque (Pg. 3, col. 1, Equation 15); and 
calculating an assistive torque according to the support torque and the correction torque (Pg. 3, col. 1, Equations 16 and 17).
Regarding claim 2, Song discloses a lowest step board, wherein the pressure sensors are disposed on the lowest step board (Fig. 3 discloses the sensors as located under the shoes of the user. Fig. 6 depicts a lowest step for the left and right feet)
Regarding claim 3, Song discloses the step of calculating the center of pressure according to the pressure values as performed according to an equation (1):

    PNG
    media_image1.png
    116
    263
    media_image1.png
    Greyscale

wherein COPX denotes the X-coordinate of the center of pressure, COPY denotes the Y-coordinate of the center of pressure, Fn denotes a nth pressure value of the pressure values, Xn denotes a X-coordinate of the nth pressure value, and Yn, denotes a Y-coordinate of the nth pressure value (Page 2, col. 2, Equation 7).
Regarding claim 4, Song discloses the gravity scale as calculated by a fuzzy control system (Page 3, col. 1, discloses that Fig. 5 depicts a fuzzy controller based on the estimation of COP to generate a gravity scale (G). See Fig. 5 and Table 1).
Regarding claim 5, Song discloses the step of calculating the user external torque according to the motor torque, the angular velocity, the angular acceleration, and the at least one joint angle is performed according to an equation (2):

    PNG
    media_image2.png
    36
    380
    media_image2.png
    Greyscale

wherein Text denotes the external torque, J denotes motion inertia of a joint, α denotes the angular acceleration, D denotes a damping, ω is the angular velocity, Tg denotes the gravity compensation torque, f denotes a friction force, and Tm denotes the motor torque (Pg. 2, col. 1, Equation 1).
Regarding claim 6, Song discloses the step of calculating the support torque according to the user external torque and the angular velocity as performed according to an equation (3):

    PNG
    media_image3.png
    75
    670
    media_image3.png
    Greyscale

wherein TS denotes the support torque, LB denotes a lower bound of the support torque, and S denotes a scaling factor (Pg. 3, col. 1, Equation 12).
Regarding claim 7, Song discloses the step of calculating the assistive torque as performed according to equations (4) and (5):

    PNG
    media_image4.png
    131
    756
    media_image4.png
    Greyscale

wherein G denotes the gravity scale in a range from 0 to 2 (Pg. 3, col. 1, Equations 16 and 17; Section C: “Correction Torque Tc”).
Regarding claim 8, Song discloses a battery for supplying a power (Fig. 6, “lippo battery”); a waist part of support structure for supporting a waist of a user (Fig. 6 depicts prototype AEXO with a waist part); an upper part of support structure for supporting a thigh of the user (Fig. 6, link of thigh); a lower part of support structure for supporting a calf of the user (Fig. 6, link of calf); a hip joint for mechanically connecting with the waist part of support structure and the upper part of support structure (Fig. 6, hip joint); a knee joint for mechanically connecting with the upper part of support structure and the lower part of support structure (Fig. 6, knee joint connects the thigh link to the calf link); a knee motor for controlling the knee joint (Fig. 6, knee motor); and a hip motor for controlling the hip joint (Fig. 6, hip joint); wherein the battery, the knee motor, and the hip motor are electronically coupled to the processing circuit (Fig. 6, the battery and motors must all be connected electronically to a control processor).
Regarding claim 9, Song discloses a movement assistance method for a movement assistance system (Fig. 6 depicts a movement assistance system “AEXO”), the movement assistance method comprising: 
detecting, by a plurality of pressure sensors, a plurality of pressure values (Fig. 3 depicts a plurality of pressure sensors under the shoes of a user to detect pressure values. See Pg. 2, Section B and “Balance State Estimation); and 
calculating a center of pressure according to the plurality of pressure values, wherein the center of pressure comprises an X-coordinate and a Y-coordinate (Pg. 2, col. 2, Equation 7); 
calculating a gravity scale according to the center of pressure, wherein the gravity scale is negatively correlated to an absolute value of the X-coordinate, and the gravity scale is negatively correlated to the Y-coordinate (Page 3, col. 1, discloses that Fig. 5 depicts a fuzzy controller based on the estimation of COP to generate a gravity scale (G). See Fig. 5 and Table 1. This technique is the same disclosed by the applicant, whereby the gravity scale (G) would be negatively correlated to an absolute value of the X-coordinate and negatively correlated to the Y-coordinate); 
calculating a user external torque according to a motor torque, an angular velocity, an angular acceleration, and at least one joint angle (Pg. 2, col. 1, Equation 1);
calculating a support torque according to the user external torque and the angular velocity, wherein the support torque is equal to zero when a direction of the user external torque is not the same as a direction of the angular velocity (Pg. 3, col. 1, Equation 12);
 calculating a gravity compensation torque according to the at least one joint angle (Pg. 3, col. 1, Equations 13 and 14), and multiplying the gravity scale by the gravity compensation torque to obtain a correction torque (Pg. 3, col. 1, Equation 15); and 
calculating an assistive torque according to the support torque and the correction torque (Pg. 3, col. 1, Equations 16 and 17).
Regarding claim 10, Song discloses the step of calculating the center of pressure according to the pressure values as performed according to an equation (1):

    PNG
    media_image1.png
    116
    263
    media_image1.png
    Greyscale

wherein COPX denotes the X-coordinate of the center of pressure, COPY denotes the Y-coordinate of the center of pressure, Fn denotes a nth pressure value of the pressure values, Xn denotes a X-coordinate of the nth pressure value, and Yn, denotes a Y-coordinate of the nth pressure value (Page 2, col. 2, Equation 7).
Regarding claim 11, Song discloses the step of calculating the user external torque according to the motor torque, the angular velocity, the angular acceleration, and the at least one joint angle is performed according to an equation (2):

    PNG
    media_image2.png
    36
    380
    media_image2.png
    Greyscale

wherein Text denotes the external torque, J denotes motion inertia of a joint, α denotes the angular acceleration, D denotes a damping, ω is the angular velocity, Tg denotes the gravity compensation torque, f denotes a friction force, and Tm denotes the motor torque (Pg. 2, col. 1, Equation 1).
Regarding claim 12, Song discloses the step of calculating the support torque according to the user external torque and the angular velocity as performed according to an equation (3):

    PNG
    media_image3.png
    75
    670
    media_image3.png
    Greyscale

wherein TS denotes the support torque, LB denotes a lower bound of the support torque, and S denotes a scaling factor (Pg. 3, col. 1, Equation 12).
Regarding claim 13, Song discloses the step of calculating the assistive torque as performed according to equations (4) and (5):

    PNG
    media_image4.png
    131
    756
    media_image4.png
    Greyscale

wherein G denotes the gravity scale in a range from 0 to 2 (Pg. 3, col. 1, Equations 16 and 17; Section C: “Correction Torque Tc”).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strausser et al (2015/0045703) discloses a movement assistance system comprising a plurality of pressure sensors and a processing circuit configured to generate a balance gravity scale, estimate an external torque from the user and a motor, and generate an assistive torque based on the user external torque, the joint angle, the external motor torque, and the gravity scale.
Sandler et al (2016/0045386) discloses an exoskeleton where a center of pressure for the exoskeleton is determined along an x-axis and a y-axis.
Sankai (2008/0234608) discloses an exoskeleton suit for assisting the movements of a user, wherein the exoskeleton is powered by a battery.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785